            Case 1:20-cv-02194-VEC Document 9 Filed 06/25/20 Page 1 of 5



                                                                      USDC SDNY
 UNITED STATES DISTRICT COURT                                         DOCUMENT
 SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                      DOC #:
 ---------------------------------------------------------------- X   DATE FILED: 6/25/2020
 TRUSTEES OF THE NEW YORK CITY                                    :
 DISTRICT COUNCIL OF CARPENTERS                                   :
 PENSION FUND, WELFARE FUND, ANNUITY :
 FUND, AND APPRENTICESHIP, JOURNEYMAN :
 RETRAINING, EDUCATIONAL AND                                      :     20-CV-2194 (VEC)
 INDUSTRY FUND, TRUSTEES OF THE NEW                               :
 YORK CITY CARPENTERS RELIEF AND                                  :         ORDER
 CHARITY FUND, THE CARPENTER                                      :
 CONTRACTOR ALLIANCE OF                                           :
 METROPOLITAN NEW YORK, and the NEW                               :
 YORK CITY DISTRICT COUNCIL OF                                    :
 CARPENTERS,                                                      :
                                              Petitioners,        :
                                                                  :
                            -against-                             :
                                                                  :
 OGEE CONSTRUCTION LLC,                                           :
                                                                  :
                                              Respondent. :
 ----------------------------------------------------------------X

VALERIE CAPRONI, United States District Judge:

         Petitioners New York City District Council of Carpenters and trustees for employee

benefit funds seek confirmation of an arbitration award entered against Respondent Ogee

Construction LLC, as well as attorneys’ fees and costs, pursuant to Section 301 of the Labor

Management Relations Act (“LMRA”), 29 U.S.C. § 185. For the reasons stated below, the

petition is GRANTED.

    I.       BACKGROUND

         Petitioners seek to enforce an arbitration award of $62,929.83 plus interest against

Respondent entered pursuant to the parties’ applicable collective bargaining agreement (the

“CBA”). Pet. (Dkt. 1) ¶¶ 1, 16, 29–30; CBA (Dkt. 1-3). According to the Petition, after first

executing a collective bargaining agreement around May 2, 2012, Respondent agreed to a series

                                                         1
             Case 1:20-cv-02194-VEC Document 9 Filed 06/25/20 Page 2 of 5



of successor and extension agreements, such that Respondent has been continuously bound to a

collective bargaining agreement since May 2, 2012. Pet. ¶¶ 10–16. The CBA requires

Respondent to contribute to a set of fringe benefit funds (the “Funds”) for every hour worked by

a covered union employee, and allows the Funds to audit Respondent to ensure compliance with

its contribution obligations. Id. ¶¶ 17–18; CBA Art. XV § 1. The CBA further requires

arbitration of any disputes over such contributions; arbitration can result in an award of unpaid

contributions, interest, liquidated damages, attorneys’ fees, costs, and other relief. 1 Pet. ¶¶ 21–

23; CBA Art. XV §§ 6–7.

          An audit revealed that Respondent had failed to make required contributions from May 2,

2012, through August 8, 2017, prompting arbitration. Pet. ¶¶ 24–27. On November 13, 2019,

the arbitrator found that Respondent violated the CBA and required Respondent to pay

$62,929.83 plus 7.5% interest accruing thereafter; payment of the arbitrator’s award remains

outstanding. Id. ¶¶ 28–31; Op. & Default Award (“Award”) (Dkt. 1-8). 2

    II.       DISCUSSION

          “Section 301 of the [LMRA] provides federal courts with jurisdiction over petitions

brought to confirm labor arbitration awards.” Local 802, Associated Musicians of Greater N.Y.

v. Parker Meridien Hotel, 145 F.3d 85, 88 (2d Cir. 1998) (citation omitted). “Normally,

confirmation of an arbitration award is a summary proceeding that merely makes what is already

a final arbitration award a judgment of the court, . . . and the court must grant the award unless




1
          Article XV, section 6, refers to “proceedings . . . instituted before an arbitrator under Section 14 of this
Article,” but there is no section 14 in Article XV. This appears to be a typo, and was instead meant to cross-
reference section 7, which is the arbitration clause.
2
         At the arbitration, no one appeared for Respondent. The arbitrator found that Respondent received
sufficient notice but did not request an adjournment or extension of time to appear. Award at 1–2.


                                                            2
          Case 1:20-cv-02194-VEC Document 9 Filed 06/25/20 Page 3 of 5



the award is vacated, modified, or corrected.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 110

(2d Cir. 2006) (quotations omitted).

       A court’s “review of an arbitration award under the LMRA is . . . ‘very limited.’” Nat’l

Football League Mgmt. Council v. Nat’l Football League Players Ass’n, 820 F.3d 527, 536 (2d

Cir. 2016) (quoting Major League Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509 (2001)).

A court may not “review the arbitrator’s decision on the merits despite allegations that the

decision rests on factual errors or misinterprets the parties’ agreement, but inquire[s] only as to

whether the arbitrator acted within the scope of his authority as defined by the collective

bargaining agreement.” Id. The court’s “task is simply to ensure that the arbitrator was ‘even

arguably construing or applying the contract and acting within the scope of his authority’ and did

not ‘ignore the plain language of the contract.’” Id. at 537 (quoting United Paperworkers Int’l

Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 38 (1987)).

       When a petition to confirm an arbitration award is unopposed, courts treat the petition

and accompanying record as an unopposed motion for summary judgment; unless the undisputed

facts fail to show that the moving party is entitled to judgment as a matter of law, the petition

must be confirmed. D.H. Blair & Co, 462 F.3d at 109–10. But “[i]f the evidence submitted in

support of the summary judgment motion does not meet the movant’s burden of production, then

summary judgment must be denied even if no opposing evidentiary matter is presented.” Id. at

110 (quotation omitted).

       The Court has reviewed Petitioners’ submissions and finds that they have met their

burden of production, and the undisputed facts show that the arbitrator’s award was properly

within the scope of his authority. Petitioners’ motion is granted, and the award is confirmed.




                                                  3
          Case 1:20-cv-02194-VEC Document 9 Filed 06/25/20 Page 4 of 5



       Petitioners also seek reimbursement for attorneys’ fees and costs. Pet. ¶¶ 34–41. Courts

may award attorneys’ fees in successful petitions to confirm arbitration awards “when a

challenger refuses to abide by an arbitrator’s decision without justification . . . .” Trustees of the

N.Y.C. Dist. Council of Carpenters Pension Fund v. Coastal Envtl. Grp., Inc., No. 16-CV-6004,

2016 WL 7335672, at *3 (S.D.N.Y. Dec. 16, 2016) (quoting Int’l Chem. Workers Union, Local

No. 227 v. BASF Wyandotte Corp., 774 F.2d 43, 47 (2d Cir. 1985)).

       The Court finds that an award of fees and costs is justified. Respondent was bound by

the CBA to submit disputes over contributions to arbitration. Respondent failed to participate in

the arbitration proceeding, failed to participate in the instant matter, and has not paid the

arbitration award. Additionally, the CBA entitles Petitioners to reasonable attorneys’ fees and

costs incurred in collecting delinquent contributions. See Petition ¶¶ 34–35; CBA Art. XV § 6.

Petitioners seek $1,256 in attorneys’ fees for 7.4 hours of work, along with $70 for service fees.

Pet. ¶¶ 40–41; Att’y Invoice (Dkt. 1-9). The Court finds these amounts reasonable, and awards

Petitioners $1,326 for fees and costs.




                                                  4
            Case 1:20-cv-02194-VEC Document 9 Filed 06/25/20 Page 5 of 5



   III.      CONCLUSION

          For the reasons stated above, the Court grants the petition to confirm arbitration, awards

judgment in Petitioners’ favor in the amount of $62,929.83 plus 7.5% prejudgment interest from

November 13, 2019, awards an additional $1,326 for attorneys’ fees and costs related to this

action, and imposes post-judgment interest at the statutory rate, 28 U.S.C. § 1961, until the

judgment is paid.

          The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

                                                        _________________________________
Date: June 25, 2020                                           VALERIE CAPRONI
      New York, New York                                    United States District Judge




                                                    5
